Adamis 10-K/A #2 for 3/31/10 EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION-OXLEY ACT The undersigned, Dennis J. Carlo, the Chief Executive Officer of Adamis Pharmaceuticals Corporation (the “Company”), pursuant to 18U.S.C.1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, hereby certifies that, to the best of my knowledge: (1)the Company’s Annual Report on Form10-K for the year ended March 31, 2010 (the “Report”) fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ DENNIS J. CARLO Dennis J. Carlo Chief Executive Officer Dated:July 29, 2010 This certification is being furnished to the SEC with this Report on Form10-K pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934.
